ORDER

PER CURIAM.
Eugene Burrell appeals from the judgment upon his convictions by a jury for one count of murder in the second degree, in violation of Section 565.020 RSMo 2000;1 one count of armed criminal action, in violation of Section 571.015; and one count of unlawful use of a weapon, in violation of Section 571.030, for which he was sentenced to a total of thirty-years’ imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000.